Citation Nr: 1135388	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  05-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of VA treatment for melanoma of the left shoulder in February 1996 with metastasis to the brain, right lung, and small bowel.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service in the Air Force from February 1981 to September 1984.  He had service in the Naval Reserves from January 1990 to October 1993 and in the Florida Army National Guard (FLANG) from September 1998 to July 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of January and September 2004 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled and subsequently held in May 2008.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.

The Veteran's claims were previously before the Board in October 2008 and remanded for additional evidentiary development, to include providing the Veteran proper notice, clarifying his request for a hearing, obtaining outstanding treatment records, and affording the Veteran VA examinations.  For the reasons discussed in greater detail below, the Board finds substantial compliance with the remand order and the 38 U.S.C.A. § 1151 claim is before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Also associated with the claims file is a statement from the Veteran dated June 2008.  This statement, submitted on VA Form 9, appears to be an attempt to perfect an appeal on a claim of entitlement to payment or reimbursement for unauthorized medical expenses.  However, the claims folder does not include a decision, notice of disagreement or statement of the case concerning such an issue.  This claim is therefore referred to the Agency of Original Jurisdiction (AOJ) for any appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was diagnosed with and treated for melanoma of the left shoulder in February and March 1996 at a VA medical facility.  Over the intervening years, he developed metastases to the brain, right lung, and small bowel.

2.  Associated with the claims file are consent forms signed by the Veteran which indicated that he understood the nature and reason for the excisional biopsy and left axillary node dissection, and he acknowledged that he was aware of the alternatives, possible risks, complications, and benefits associated with the procedures.

3.  Although there is clinical evidence of additional disability in the form of metastases to the brain, right lung, and small bowel, the additional disability is not the result of any of the VA treatment and/or procedures performed in conjunction with the Veteran's left shoulder melanoma.

4.  The subsequent development of metastases to the brain, right lung, and small bowel were not caused or aggravated by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran for left shoulder melanoma; nor was such the result of an event which was not reasonably foreseeable.
    

CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of VA treatment for melanoma of the left shoulder in February 1996 with metastases to the brain, right lung, and small bowel have not been met.  38 U.S.C.A. § 1151 (West 2002); 38C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for additional disability that he argues is a result of negligence on the part of VA medical personnel.  More specifically, the Veteran maintains that the physicians at the Hampton, Virginia VA Medical Center (VAMC) initially treated him improperly in February 1996 for melanoma of the left shoulder.  Inadequate surveillance of this condition, according to the Veteran, later resulted in metastasis of the melanoma to the Veteran's brain and right lung.  The Veteran also alleges that diagnostic testing of the chest and spine performed from 1994 to 1996 was misinterpreted.  This misinterpretation, according to the Veteran, meant that the right lung cancer was not diagnosed until 2002.  The Veteran notes that proper interpretation of the pertinent diagnostic tests should have resulted in earlier detection of the right lung cancer.  See BVA hearing transcript, pp. 8-9.

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C. § 1151 filed on or after October 1, 1997 were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those regulations implemented the provisions of 38 U.S.C. § 1151 and were codified at 38 C.F.R. § 3.361.

To determine whether additional disability exists within the meaning of 38 U.S.C.A. § 1151 (West 2002), the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  See 38 C.F.R. § 3.361(b) (2010).  Pursuant to 38 U.S.C.A. § 1151, compensation is awarded, under certain circumstances, for a qualifying additional disability in the same manner as if such additional disability is service-connected.   First, the disability must be caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA, and the proximate cause of the disability must be attributable to (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2010).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2010).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1). 

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  See 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of §17.32 of chapter 38 C.F.R.  See 38 C.F.R. § 3.361(d)(2).

Factual Background and Analysis

The Veteran was diagnosed as having melanoma of the left shoulder in February 1996.  An excisional biopsy performed at that time confirmed the diagnosis.  A signed consent form from the Veteran authorizing this procedure is associated with the claims file.  The Veteran subsequently underwent a left axillary node dissection in March 1996.  A signed consent form from the Veteran authorizing this procedure is associated with the claims file.  The results of this procedure were negative.  

The Veteran returned in April and July 1996 for follow-up appointments.  Physical examination revealed no suspicious skin lesions and no evidence of recurrence in the left shoulder or axilla.  The Veteran was diagnosed as having status-post melanoma removal of the left anterior shoulder.  In April 1996, it was recommended that the Veteran follow-up with a private dermatologist every six to twelve months.  In July 1996, it was recommended to the Veteran that he follow up with a private dermatologist two times per year and that he conduct monthly self checks.  

A punch biopsy of the anterior chest in January 2000 revealed evidence of basal cell carcinoma.  A signed consent form from the Veteran authorizing this procedure is associated with the claims file.  Follow-up VA treatment notes dated April, July, August, and October 2000 found no evidence of residual carcinoma or melanoma and no recurrence of the basal cell carcinoma.  However, the Veteran requested to have the scar on his left anterior shoulder excised for cosmetic reasons in August 2000.  The Veteran was afforded a chest x-ray in October 2000 as part of routine follow-up given his past history of melanoma.  The results of the chest x-ray were interpreted to show no definite abnormalities. 

Evidence of malignant melanoma was found in May and June 2001 after the Veteran reported new onset of seizures.  The Veteran subsequently underwent a right frontal craniotomy with removal of brain tumor in May 2001 at Shands Hospital in Jacksonville, Florida.  The Veteran also underwent a left craniotomy and resection of the tumor at a VA medical facility in June 2001.  
In June 2002, the Veteran was afforded a computed tomography (CT) scan of the chest which was interpreted to show a growing nodule in the right middle lobe pulmonary nodule.  A thorascopic wedge resection of the right lung was performed at a VA medical facility in August 2002.  The pathology revealed malignant melanoma.  Diagnostic testing performed in May and June 2004, May, June, and November 2005, May and June 2007, and March 2009 showed no evidence of recurrence in the brain or chest.

However, the Veteran was found to have gastrointestinal bleeding and abdominal pain in November 2005.  See VA history and physical report.  A CT scan of the Veteran's abdomen revealed evidence of a mass in the proximal jejunum consistent with malignancy.  In January 2006, the Veteran underwent an exploratory laparotomy and small bowel resection at a VA medical facility.  The post-operative impression was metastatic melanoma to the proximal small bowel.  Follow-up scans performed in May 2007 revealed no evidence of further metastatic disease.

The Veteran sought additional VA dermatological care in July 2007.  The examiner noted at that time that the Veteran had a "multitude" of nevi on his body, including a nine millimeter lesion on the upper abdomen to the left of midline.  Although the examiner indicated that none of the nevi were clinically malignant, he expressed the opinion that the abdominal lesion was basal cell carcinoma.  However, the Veteran refused removal of the lesion at that time.  A skin biopsy performed in March 2008 confirmed evidence of basal cell carcinoma on the anterior chest as well as multiple dysplastic nevi.  The Veteran again refused surgery.

Given the complexity of his claim, the Board requested and received a Veterans Health Administration (VHA) opinion in February 2011.  The author of the opinion, a Chief of Oncology at a VAMC, reviewed the claims file and outlined the pertinent history of the Veteran's disability.  According to the oncologist, malignant melanoma, unlike other kinds of cancer, has a propensity to metastasize to other organs early in its natural history.  He also indicated that the risk of metastasis has been shown to correlate closely with the depth of invasion through the skin (i.e., the Breslow depth).

According to the staging criteria used in 1996, the Veteran's left shoulder melanoma represented a T2 lesion (stage 1 malignant melanoma) with a 10-year survival probability around 90 percent.  The oncologist noted, however, that the Veteran had several adverse factors working against his favor, including his gender, the location of the melanoma (on the trunk versus the extremities), and the fact that he had a more aggressive form (i.e., nodular subtype) of melanoma.     
  
The oncologist also explained the ways in which melanomas metastasize (i.e., through the lymphatics or through the blood stream) and indicated that malignant melanoma is highly resistant to all forms of treatment except surgical excision.  Chemotherapy agents available in 1996 would have been "virtually useless" and malignant melanomas are also relatively resistant to radiation therapy.  According to the oncologist, most melanomas not cured by resection of the primary tumor in the skin are fatal.

The standards of care for addressing primary skin melanomas, according to the oncologist, included timely recognition of suspicious lesions and the surgical excision of a lesion with negative margins (i.e., with a margin of normal tissue surrounding the lesion in the resected specimen).  Whether or not regional lymph node dissection was indicated remains controversial and was certainly controversial in 1996, but not below the standard of care.  The oncologist noted that the lymphatics in the upper chest wall drain towards the axilla, so the use of a left axillary lymph node dissection met the accepted standard in 1996.  As the lymph node dissection was negative, no further treatment was indicated. 

With regard to follow-up surveillance, it focused on subsequent primary melanomas because patients with one melanoma are at greater risk for additional ones.  In the Veteran's case, evidence of follow-up surveillance was reflected in treatment records from both the dermatology and general surgery clinics.  It was noted that there was no evidence of the development of subsequent primary melanoma in the Veteran.  According to the oncologist, laboratory studies and imaging studies are recommended only when evaluating new symptoms and signs consistent with metastatic disease.  In this case, the Veteran first presented with new symptoms of metastatic disease in 2001 after experiencing seizures.  His brain tumors were promptly diagnosed and resected.

The lung metastasis resected in 2002 was observed to grow from a four millimeter lesion to an eight millimeter lesion over the course of the year.  In the oncologist's opinion, the care fell within accepted standards because action would rarely be taken on a four millimeter lesion without evidence of growth.  In addition, as the Veteran was known to have metastatic melanoma, it would have been more probable that multiple lung lesions would develop, making surgery inadvisable.  The oncologist noted that when the lesion grew without the appearance of other lesions, it was surgically resected.  The oncologist also expressed the opinion that any alleged delay in the Veteran's case in this regard would have been "inconsequential" because the result would have remained the same (i.e., the lung lesion did not return).  Similarly, the oncologist noted that the Veteran's small bowel metastasis was properly evaluated and successfully resected with no evidence of recurrence to date.  In sum, the oncologist concluded:

[T]his [V]eteran developed a melanoma on his left shoulder in 1996 that was appropriately diagnosed and treated.  He subsequently developed metastases in the brain, lung, and bowel over the next 10 years, each of which were appropriately diagnosed and treated.  His course was highly unusual in that most patients with metastatic melanoma succumb to their illness within months.  However, his care appears to have met accepted standards and had resulted in an unusually fortuitous outcome with respect to his cancer. 

Given the evidence of record, the Board finds that the preponderance of the evidence is against an award of compensation under 38 U.S.C.A. § 1151 for residuals of VA treatment for melanoma of the left shoulder in February 1996 with metastases to the brain, right lung, and small bowel.

The initial question in this case is whether any additional disability due to VA medical or surgical treatment has been shown.  The Veteran has generally alleged that inadequate surveillance of his left shoulder melanoma coupled with the misinterpretation of diagnostic tests, later resulted in metastases of the melanoma to the Veteran's brain and right lung (and later the small bowel).  A claim under 38 U.S.C.A. § 1151 is a claim for disability compensation and a veteran is not only required to establish that additional disability occurred following VA treatment, but "must still submit sufficient evidence of a causal nexus between that event and his or her current disability, i.e., that additional disability was due to VA medical care to be ultimately successful on the merits of the claim."  See Wade v. West, 11 Vet. App. 302, 305 (1998); see also, Jimison v. West, 13 Vet. App. 75, 77-78 (1999) (noting that a claim for benefits under 38 U.S.C. § 1151 must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment).

The objective medical evidence of record reflects that the Veteran was diagnosed as having melanoma of the left shoulder in February 1996.  An excisional biopsy performed at that time confirmed the diagnosis.  The Veteran subsequently underwent a left axillary node dissection, the results of which were interpreted to be negative.  VA follow-up appointments performed in April and July 1996 revealed no suspicious skin lesions and no evidence of recurrence in the left shoulder or axilla.  The examiner diagnosed the Veteran as having status-post melanoma removal of the left anterior shoulder.  Over the intervening years since the VA treatment in 1996, the Veteran developed metastases to the brain, right lung, and small bowel.

Given the subsequent development of metastases to the brain, right lung, and small bowel, the Board acknowledges that there is evidence of additional disability in this case; however, the record makes clear that the additional disability is not the result of any of the VA treatment and/or procedures performed in conjunction with the Veteran's left shoulder melanoma in 1996.  Specifically, the objective evidence of record militates against a finding that the additional disability was caused or aggravated by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran for left shoulder melanoma; nor was such the result of an event which was not reasonably foreseeable.

As noted above, establishing carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination requires that VA's treatment caused the additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1)  

The Veteran has submitted statements and provided hearing testimony regarding VA's purported inadequate surveillance of his left shoulder melanoma and/or the misinterpretation of diagnostic tests (which in his opinion, led to the metastases).  The United States Court of Appeals for Veterans Claims (Court) has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009). 

However, the Board finds that the Veteran's statements regarding VA's claimed inadequate surveillance of his left shoulder melanoma and/or the misinterpretation of diagnostic tests (which purportedly led to the metastases) are outweighed by the objective medical evidence of record.  Such statements made by the Veteran, even if presumed to be competent and credible, are entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

In contrast, the February 2011 VHA oncologist indicated that the lymphatics in the upper chest wall drain towards the axilla, so the use of a left axillary lymph node dissection met the accepted standard in 1996.  As the lymph node dissection was negative, he stated that no further treatment was indicated.  With regard to follow-up surveillance, the oncologist also noted that there was no evidence of the development of subsequent primary melanoma in the Veteran, and as such, laboratory studies and imaging studies were recommended only when evaluating new symptoms and signs consistent with metastatic disease.  In this case, the Veteran first presented with new symptoms of metastatic disease in 2001 after experiencing seizures.  His brain tumors were promptly diagnosed and resected, according to the oncologist.

The lung metastasis resected in 2002 was observed to grow from a four millimeter lesion to an eight millimeter lesion over the course of the year.  In the oncologist's opinion, the care fell within accepted standards because action would rarely be taken on a four millimeter lesion without evidence of growth.  In addition, as the Veteran was known to have metastatic melanoma, it would have been more probable that multiple lung lesions would develop, making surgery inadvisable, according to the oncologist.  The oncologist noted that when the lesion grew without the appearance of other lesions, it was surgically resected.  The oncologist also expressed the opinion that any alleged delay in the Veteran's case in this regard would have been "inconsequential" because the result would have remained the same (i.e., the lung lesion did not return).  Similarly, the oncologist noted that the Veteran's small bowel metastasis was properly evaluated and successfully resected with no evidence of recurrence to date.

The Board finds the February 2011 VHA opinion to be highly probative evidence on the issue of whether VA's care of the Veteran in February and March 1996 for left shoulder melanoma (and the subsequent development of metastases) was caused or aggravated by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA.  In finding that VA provided appropriate care within the accepted medical standards to the Veteran for his left shoulder melanoma in 1996 and thereafter in treating the metastases, the examiner relied on a review of the Veteran's claims file as well as his professional training and specialized expertise as the Chief of Oncology at a VAMC.  The opinion is therefore entitled to great probative weight.  

Also associated with the claims file are consent forms signed by the Veteran which indicated that he understood the nature and reason for the excisional biopsy and left axillary node dissection, and he acknowledged that he was aware of the alternatives, possible risks, complications, and benefits associated with the procedures.  Accordingly, the Board finds that the objective medical evidence of record does not support a finding that VA treatment in 1996 for left shoulder melanoma or the subsequent development of metastases to the brain, right lung, and small bowel were caused or aggravated by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA.  Put differently, there is no indication of record that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

Regarding the issue of the foreseeability of the additional disability, the February 2011 VHA oncologist acknowledged that patients with one melanoma are at greater risk for additional ones.  Based on this conclusion, it would, therefore, be foreseeable that the Veteran in this case might develop additional melanomas.  However, as the VHA oncologist pointed out, the standard of care for surveillance of patients following resection of a melanoma focused on subsequent primary melanomas.  According to the oncologist, no subsequent primary melanoma developed in the Veteran and the later metastases to the brain, right lung, and small bowel were diagnosed and treated within the appropriate standards of acceptable medical care.  In fact, the VHA oncologist stated that the Veteran's case was "highly unusual" in that most patients with metastatic melanoma succumb to their illness within monthly and that the outcome in the Veteran's case was "unusually fortuitous."

In light of the foregoing, the Board find that compensation under 38 U.S.C.A. § 1151 for residuals of VA treatment for melanoma of the left shoulder in February 1996 with metastasis to the brain, right lung, and small bowel is not warranted and that the Veteran's claim is denied. 

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions. 38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's claim for compensation under 38 U.S.C.A. § 1151, the Veteran was advised in June 2003 prior to the initial AOJ decision in this matter of what information and evidence was required to substantiate the claim under 38 U.S.C.A. § 1151 and of the Veteran's and VA's respective duties for obtaining evidence.  The RO subsequently issued the January 2004 rating decision and explained why the Veteran was not entitled to compensation under 38 U.S.C.A. § 1151.  The Veteran was provided similar information in the January 2005 statement of the case (SOC). 

In March 2006, the Veteran was provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  The Veteran's claim was subsequently readjudicated following this notice by way of a February 2008 supplemental statement of the case (SSOC).  
Following the Board's October 2008 remand order, the Veteran was further advised by way of a January 2010 SSOC of the complete criteria outlined in 38 C.F.R. § 3.361.  Although the Veteran's claim was not readjudicated following notice of 38 C.F.R. § 3.361, the Board finds no prejudice in proceeding with the issuance of a final decision in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Of particular note, the only pertinent evidence pertaining to the Veteran's 38 U.S.C.A. § 1151 submitted after the issuance of the January 2010 SSOC included a statement from the Veteran dated June 2011.  A careful review of this statement shows that it is duplicative and cumulative of the Veteran's previous statements in support of his claim and simply reiterates his belief that inadequate surveillance and misinterpretation of diagnostic test results led to metastases in the brain, right lung, and small bowel.

Additionally, the Veteran has made specific arguments during the pendency of his claim indicating negligence on the part of VA in treating his left shoulder melanoma in 1996.  See statements and hearing testimony dated April 2003, April 2004, January 2005, May 2008, and June 2011.  Based on the various notices that were provided by VA in letters and in the statement of the case as well as subsequent statements of the case, a reasonable person would be expected to understand what is required to substantiate the claim.  In sum, the Board finds that there is no prejudice with regard to any deficiency in the notice to the Veteran or the timing of the notice.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Given the complexity of the Veteran's 38 U.S.C.A. § 1151 claim, the Board requested and obtained a VHA opinion.  This opinion evaluated the Veteran's left shoulder melanoma and subsequent metastases in conjunction with his prior history and described this disability and its treatment in sufficient detail so the Board's evaluation of it is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As noted above, the Veteran's 38 U.S.C.A. § 1151 claim was previously before the Board in October 2008 and remanded for additional evidentiary development, to include providing the Veteran proper notice, clarifying his request for a hearing, and obtaining outstanding treatment records.  In this regard, outstanding VA and private treatment records as well as Social Security Disability records were obtained and associated with the claims file.  The Veteran was asked to clarify his request for a hearing with a VA hearing officer by way of a February 2009 letter from VA.  In February 2010, the Veteran indicated that he wished for the file to be forwarded to BVA immediately.  The Board obtained a VHA opinion in this case given the complexity of the issues raised.  

With respect to providing the Veteran proper notice, the RO/AMC was directed in October 2008 to provide the Veteran with notice pursuant to 38 C.F.R. § 3.361.  A notice letter sent to the Veteran in February 2009 failed to provide that notice, but the Veteran received the requested notice by way of the January 2010 SSOC.  Although the Veteran's claim was not readjudicated following this notice, as the Board explained immediately above, there is no prejudice to the Veteran as the only evidence he submitted following the January 2010 SSOC was duplicative and cumulative.  Furthermore, the Veteran, along with this representative, provided arguments in support of the current claim.  In light of the foregoing, the Board finds substantial compliance with the October 2008 remand order.  D'Aries, 22 Vet. App. at 105 ; Dyment, 13 Vet. App. at 146-47.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of VA treatment for melanoma of the left shoulder in February 1996 with metastasis to the brain, right lung, and small bowel is denied.


REMAND

The Veteran also alleges that he is unable to obtain or maintain substantially gainful employment as a result of a service-connected disability.  A review of the claims file shows that the Veteran is service-connected for degenerative disc disease (DDD) of the lumbar spine with broad-based disc bulge at L5-S1.  This disability was evaluated as 60 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective July 12, 1993.  Thus, the Veteran meets the minimum criteria for consideration of TDIU.  See 38 C.F.R. § 4.16(a) (2010) (noting that if there is only one such disability, this disability shall be ratable at 60 percent or more).  The Veteran also receives Social Security Disability benefits for non-service-connected malignant melanoma with metastasis to the brain.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).

In this case, the Veteran was afforded a VA Compensation and Pension (C&P) spine examination in June 2009.  The examiner concluded that the Veteran's service-connected spine disability should not preclude light duty or sedentary employment.  However, the examiner acknowledged that the Veteran had limited ability to sit or stand for prolonged periods.  As such, he would require a "sit/stand option with work."  The Board finds this opinion inadequate for evaluation purposes because the examiner failed to provide a rationale to support the stated conclusions.  Furthermore, in recounting the Veteran's past medical history (which was significant for metastatic melanoma with metastases to the brain), the examiner indicated that the Veteran was also unable to hold a job as a result of non-service-connected residuals from this condition.  Accordingly, the Veteran should be afforded a new VA examination to assess whether he is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected spine disability.  The Veteran should also be provided with complete notice pursuant to the VCAA of the information and evidence needed to substantiate his TDIU claim.

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from August 19, 2009.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his service-connected spine disability that are not already of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his service-connected spine disability that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

In addition, send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  In particular, he should be provided with information about the type of evidence needed to establish his TDIU claim due to a service-connected disability.

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from August 19, 2009.  If there are no VA medical records dated after August 19, 2009, this finding should be documented in the claims folder.

3.  After all of the above development is completed, make arrangements with the appropriate VA medical facility for the Veteran to undergo an examination to assess the service-connected spine disability and whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected spine disability.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In addition to assessing the service-connected spine disability, the examiner is asked to provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected spine disability.  [Please note: in providing the opinion, the Veteran's work experience and education should be considered but his age and non-service-connected conditions may not be considered].  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


